                           UNITED STATES DISTRICT COURT                               FILED
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division
                                                                                    JUN - 6 2019


                                                                               CLERK, US DISTRICT COURT
MICHAEL K. HOLDEN,#1003383,                                                          NOn-OI.K, VA


                      Petitioner,

V.                                                                 ACTION NO. 2:18cv33

HAROLD W.CLARKE,
Director of the Virginia
Department of Corrections,

                      Respondent.

                                        FINAL ORDER


       Petitioner Michael K. Holden ("Holden"), a Virginia inmate, submitted a pro se petition

for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. ECF No. 1. Holden challenges his

probation revocation in the Circuit Court of Southampton County on July 19, 2012. Id. at 1.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Local Rules of the United States District

Court for the Eastern District of Virginia for report and recommendation. The report and

recommendation, filed April 24, 2019, recommends that respondent's motion to dismiss be

granted, and Holden's petition for a writ of habeas corpus be denied and dismissed with prejudice.

ECF No. 22.


       Each party was advised of his right to file written objections to the findings and

recommendations made by the Magistrate Judge. The Court has received no objections to the

report and recommendation and the time for filing objections has expired.

       The Court, having reviewed the record, does hereby adopt and approve the findings and

recommendations set forth in the report and recommendation. The Court, therefore, ORDERS
that respondent's motion to dismiss, ECF No. 15, is GRANTED, and the petition for a writ of

habeas corpus, ECF No. i, is DENIED and DISMISSED WITH PREJUDICE.

       Finding that the basis for dismissal of Holden's Section 2254 petition is not debatable, and

alternatively finding that Holden has not made a "substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rule

11(a) of the Rules Gov. § 2254 Cases in U.S. Dist. Cts.; Miller-El v. Cockrell, 537 U.S. 322,335-

38 (2003); Slack v. McDanieh 529 U.S. 473,483-85 (2000).

       Holden is ADVISED that because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. R.

App. P. 22(b); Rule 11(a) of the Rules Gov. § 2254 Cases in U.S. Dist. Cts. If Holden intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirt>' days from

the date of this Order. Holden may seek such a certificate by filing a written notice of appeal with

the Clerk of the United States District Court, United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510.

       The Clerk shall mail a copy of this Final Order to Holden and counsel of record for

respondent.


                                                        Raymond A.Jackson
                                                        United States District Judge
                                                     Raymond A. Jackson
                                                   United States District Judge


Norfolk, Virginia
June ^,2019
